U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Amendment No. 1) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 Commission File Number 001-34250 SEVEN ARTS ENTERTAINMENT, INC. (Exact name of small business issuer as specified in its charter) Nevada 45-3138068 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1801 Century Park East, Suite 1830 Los Angeles, CA90067 (Address of principal executive offices) (323) 372-3080 (Issuer's telephone number) Seven Arts Pictures, plc136-144 New Kings Road London, United KingdomSW6 4LZ (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesþ No o Indicate by check mark whether the Registrant is a large accredited filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accredited filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accredited Filer o Accelerated Filer o Non-Accredited Filer o Smaller Reporting Company þ Indicate by check mark whether theregistrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ As ofNovember 19, 2011 there were 15,699,908 shares of Common Stock of the issuer outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 to Seven Arts Entertainment, Inc.'s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 21, 2011 (the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 ITEM 6 - EXHIBITS Exhibit Number EXHIBIT NO. DESCRIPTION Certificate of Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act.* Certificate of Principal Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act.* 101.INS XBRL Instance Document** 101.SCH XBRL Taxonomy Extension Schema Document** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document** 101.LAB XBRL Taxonomy Extension Label Linkbase Document** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document** ————— * These exhibits were previously included or incorporated by reference in Seven Arts Entertainment, Inc.'s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 21, 2011. ** Filed herewith. 3 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. SEVEN ARTS PICTURES, INC. Date: December 12, 2011 By: /s/ Peter Hoffman Peter Hoffman, CEO 4
